                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


MICHAEL GARAMELLA,                                  )
                                                    )
           Plaintiff,                               )
                                                    )
      v.                                            )       Case No. 4:16-CV-1891 NAB
                                                    )
NANCY A. BERRYHILL,                                 )
Deputy Commissioner of Operations,                  )
                                                    )
           Defendant.                               )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Petition for Award of Attorney’s Fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 32.] Plaintiff

sought an award of attorney’s fees in the amount of $5,550.56 for 28.25 hours of attorney work

at the rate of $196.48 per hour. Defendant Nancy A. Berryhill, Deputy Commissioner of

Operations, represents to the Court that the parties have agreed to an award of attorney’s fees in

the amount of $5,300.56. [Doc. 34.] Based on the following, the Court will grant Plaintiff

attorney’s fees in the amount of $5,300.56.

I.     Factual and Procedural Background

       Plaintiff Michael Garamella, filed this action, pursuant to 42 U.S.C. § 405(g) for judicial

review of the final decision of Defendant denying Plaintiff’s application for disability insurance

benefits and supplemental security income under the Social Security Act. [Doc. 1.] On July 16,

2018, the Court issued a Memorandum and Order and Judgment and Order of Remand in favor

of Plaintiff pursuant to sentence four of 42 U.S.C. § 405(g). [Docs. 30, 31.] Plaintiff filed a
Motion for Attorney’s Fees on September 12, 2018. [Doc. 32.] The Commissioner filed a

response on September 24, 2018. [Doc. 34.]

II.    Standard of Review

       “A court shall award to a prevailing party. . . fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States in any court having jurisdiction

of that action, unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).

       A party seeking an award of fees and other expenses must (1) submit to the court an

application for fees and other expenses which shows that the party is a prevailing party and

eligible to receive an award; (2) provide the amount sought, including an itemized statement

from any attorney or expert witness representing or appearing on behalf of the party stating the

actual time expended and the rate at which fees and other expenses were computed; (3) allege

that the position of the United States was not substantially justified, and (4) make the application

within thirty days of final judgment of the action. 28 U.S.C. § 2412(d)(1)(B). The determination

of whether the position of the United States was substantially justified shall be determined on the

basis of the record made in the action for which the fees are sought. Id. “In sentence four

remand cases, the filing period begins after the final judgment (“affirming, modifying, or

reversing”) is entered by the Court and the appeal period has run so that the judgment is no

longer appealable.”    Melkonyan v. Sullivan, 501 U.S. 89, 102 (1991) (citing 28 U.S.C.

§ 2412(d)(2)(G) (“Final judgment means a judgment that is final and not appealable.”)).

       “It is well-settled that in order to be a prevailing party for EAJA purposes, plaintiff must

have received some, but not necessarily all, of the benefits originally sought in his action.”



                                                 2
Stanfield v. Apfel, 985 F.Supp. 927, 929 (E.D. Mo. 1997) (citing Swedberg v. Bowen, 804 F.2d

432, 434 (8th Cir.1986)). Obtaining a sentence four judgment reversing the Secretary’s denial of

benefits is sufficient to confer prevailing party status. Shalala v. Schaefer, 509 U.S. 292, 302

(1993).

III.      Discussion

          In this action, the Court finds that Plaintiff has demonstrated that an award of attorney’s

fees under the EAJA is appropriate in this matter. First, Plaintiff is a prevailing party in this

action, because he has obtained a reversal of the Commissioner’s denial of his application for

benefits. [Doc. 31.]

          Second, Plaintiff’s application for attorney’s fees is reasonable, but will be reduced due

to the parties’ agreement. Plaintiff initially requested fees in the amount of $5,550.56 for 28.25

hours of attorney work at the rate of $196.48 per hour. [Doc. 32.] The application includes an

itemized statement from his attorney stating the actual time expended and the rate at which the

attorney’s fees were computed. The Court has carefully reviewed Plaintiff’s time records and

the Court agrees that a reduction in the requested fee should be taken and affirms the amount

agreed to by the parties.

          The EAJA sets a statutory limit on the amount of fees awarded to counsel at $125.00 per

hour, “unless the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii). “In determining a reasonable attorney’s fee, the court will in each

case consider the following factors: time and labor required; the difficulty of questions involved;

the skill required to handle the problems presented; the attorney’s experience, ability, and

reputation; the benefits resulting to the client from the services; the customary fee for similar



                                                   3
services; the contingency or certainty of compensation; the results obtained; and the amount

involved.” Richardson-Ward v. Astrue, 2009 WL1616701, No. 4:07-CV-1171 JCH at *1 (E.D.

Mo. June 9, 2009). In the motion requesting attorney’s fees, Plaintiff seeks an increase in the

attorney’s fee based on an increase in the cost of living since the EAJA’s enactment of the hourly

rate of $125.00 per hour. “Although the district court may, upon proper proof, increase the

[$125.00] per hour rate to reflect the increase in the cost of living, this increase is not automatic.”

McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989) (internal citations omitted).

        Plaintiff’s counsel cited evidence from the U.S. Department of Labor, explaining the

change in the cost of living from 1996 when the $125.00 hourly limitation became effective until

2017.    Plaintiff and Defendant have agreed upon an award of attorney’s fees.                   Upon

consideration of these facts, the Court finds that a total fee award of $5,300.56 is reasonable. As

alleged by Plaintiff, the Court finds that the Defendant’s position was not substantially justified.

Plaintiff’s application for fees was timely filed.      Therefore, the Court will award Plaintiff

attorney’s fees in the amount of $5,300.56.

        Plaintiff has submitted an affidavit assigning any award he may receive under the EAJA

to his counsel of record. The EAJA requires that the attorney’s fee award be awarded to the

prevailing party, in this case the Plaintiff, not the Plaintiff’s attorney. Astrue v. Ratcliff, 130

S.Ct. 2521, 2525 (2010) (the term “prevailing party” in fee statutes is a “term of art” that refers

to the prevailing litigant (citing 42 U.S.C. § 2412(d)(1)(A)). Awards of attorney fees to the

prevailing party under the EAJA are “subject to [g]overnment offset to satisfy a pre-existing debt

that the litigant owes the United States.” Ratcliff, 130 S. Ct. at 2524. Any award for attorney’s

fees must be subject to any government offset, even if the Plaintiff has assigned his right to the

award to his attorney. Therefore, the Court will direct the Commissioner to make Plaintiff’s



                                                  4
attorney’s fee award payable to Plaintiff as directed below, subject to any pre-existing debt

Plaintiff owes to the United States.

IV.    Conclusion

       Based on the foregoing, the Court will award Plaintiff attorney’s fees in the amount of

$5,300.56.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Petition for Award of Attorney’s Fees

pursuant to the Equal Access to Justice Act is GRANTED in part and DENIED in part. [Doc.

31.]

       IT IS FURTHER ORDERED that the Social Security Administration shall remit to

Plaintiff attorney’s fees in the amount of $5,300.56, subject to any pre-existing debt that the

Plaintiff owes to the United States.

             Dated this 11th day of October, 2018.




                                               /s/ Nannette A. Baker
                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
